In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-17-00469-CR
                            ____________________

                      VERA LEOMA KIBBE, Appellant

                                       V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                       Trial Cause No. 15-22531
__________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Vera Leoma Kibbe pleaded

guilty to felony driving while intoxicated. The trial court found Kibbe guilty and

assessed punishment at ten years of confinement, then suspended imposition of

sentence, placed Kibbe on community supervision for five years, and assessed a

$1000 fine. Subsequently, the State filed a motion to revoke Kibbe’s community

supervision. Kibbe pleaded “true” to two violations of the terms of the community

supervision order. The trial court found that Kibbe violated the terms of the

                                        1
community supervision order, revoked Kibbe’s community supervision, and

imposed a sentence of ten years of confinement.1

       Kibbe’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On February 27, 2018, we granted an extension of time for Kibbe to file a

pro se brief. We received no response from Kibbe.

      We reviewed the appellate record, and we agree with counsel’s conclusion

that no arguable issues support an appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.2

      AFFIRMED.

                                             ______________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice



      1
         We note that the trial court’s written Judgment Revoking Community
Supervision incompletely recites the trial court findings as “True” to counts three
and four. The reporter’s record from the hearing on the motion to revoke Kibbe’s
community supervision reflects that the trial court found counts one, two, three, and
four to be “true.”
       2
         Kibbe may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                         2
Submitted on June 19, 2018
Opinion Delivered July 11, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3